Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.205 Page 1 of 25


                                                                        Oct 03 2019
 1   Mark Pollard, (pro per)
 2
     15055 Kensal Court
                                                                          s/ anthonyh
     Valley Center, CA 92082
 3   (760) 877-1277
 4
     (Defendant)

 5

 6

 7

 8                       THE UNITED STATES FEDERAL DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10

11
     Plaintiff,                                    Civil Action No. 19cv0855-CAB-BGS
12                                                 rThe Honorable Judge Cathy A.
                                                   Bencivenga]
13          Anton Ewing, JD
14                                                 NOTICE OF MOTION AND
            vs.                                    MOTION BY DEFENDANT MARK
15
                                                   POLLARD TO ACCEPT SERVICE
16   Defendant,                                    AND MOTION BY MARK
                                                   POLLARD TO DISMISS
17
            Defendant, Mark Pollard, an            COMPLAINT
18
     individual                                    [PER CHAMBERS, NO ORAL
19
                                                   ARGUMENT UNLESS ORDERED
20                                                 BY THE COURT]
                                                                                              ,,,1j;!
                                                                                              ; j!

21                                                                                            ··1·ll
                                                                                              ,,,'
                                                                                              I


22
                                                   DATE:
23                                                 TIME:
                                                   DEPT:
24

25          I, Defendant Mark Pollard, due to the uncertainty of my health and longevity,
26
     and to avoid further Harassment by Plaintiff, I hereby respectfully assume service and
27

28   Motion to Dismiss Plaintiff s Anton Ewing's COMPLAINT.

                                               -   1 -                                          j.'
                     DEFENANT'S NOTIC E OF MOTION & MOTION TO DISMISS COMPLAINT
 Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.206 Page 2 of 25



 1                                           MOTION:
 2
           Defendant Mark Pollard moves this Court for an order granting their Motion to
 3

 4   Dismiss Complaint of Anton Ewing pursuant to Federal Rule of Civil Procedure

 5
     § 12(b)(1 ), on the grounds that Plaintiff lacks Article III standing, and therefore, this
 6
     Court lacks subject matter jurisdiction.
 7


 8         This motion is based on this Notice of Motion, the Memorandum of Points and
 9
     Authorities, the pleadings, papers, and other documents on file in this action, and such
10

11
     further evidence or argument as the Court may properly consider at or before the

12   hearing on this Motion.
13

14

15   Dated: October 3, 2019
16                                                    ~//~
                                                     Mark Pollard, Defendant
17
                                                     Pro per
18

19

20

21

22

23

24

25

26

27

28


                                                 - 2 -
                     DEFENANT 'S NOTICE OF MOT ION & MOTION TO DISMISS COMPLAINT
        Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.207 Page 3 of 25



        1                         CERTIFICATE OF CM/ECF SERVICE
        2
                  The undersigned hereby certifies that a true and correct copy of the above and
t' .    3

        4
            foregoing document has been served on October 3, 2019, to all counsel of record who

        5
            are deemed to have consented to electronic service via the Court's CM/ECF system per
        6
            Civil Local Rule 5.4. Any counsel of record who have not consented to electronic
        7


        8   service through the Court's CM/ECF system will be served by electronic mail, first
        9
            class mail, facsimile, and/or overnight delivery.
       10

       11

1.     12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28


                                                       - 3 -
                            DEFENANT'S NOTICE OF MOT ION & MOTION TO DISMISS COMPLAINT
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.208 Page 4 of 25



 1   Mark Pollard, (pro per)
 2
     15055 Kensal Court
     Valley Center, CA 92082
 3   (760) 877-1277
 4
     (Defendant)

 5

 6

 7

 8                      THE UNITED STATES FEDERAL DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10

11
     Plaintiff,                                  Civil Action No. 19cv0855-CAB-BGS
12                                               rThe Honorable Judge Cathy A.
                                                 Bencivenga]
13          Anton Ewing, JD
14                                               NOTICE OF POINTS AND
            vs.                                  AUTHORITIES BY MARK
15
                                                 POLLARD IN SUPPORT OF
16   Defendant,                                  MOTION TO DISMISS
                                                 COMPLAINT
17
            Defendant, Mark Pollard, an
18                                               [PER CHAMBERS, NO ORAL
     individual                                  ARGUMENT UNLESS ORDERED
19
                                                 BY THE COURT]
20

21                                               DATE:
                                                 TIME:
22
                                                 DEPT:
23
                   MEMORANDUM OF POINTS AND AUTHORITIES
24

25   I.     INTRODUCTION
26          Defendant Mark Pollard moves this Court for an Order dismissing Plaintiff
27   Anton Ewing's Complaint on the ground that he has not suffered a concrete injury as a
28

                                             -   1 -
                       MEMORANDUM OF POINTS AN D A UTHORITIES BY DEFENDANT
                           IN S UPPO RT O F MOT ION TO DISMISS COMPLAINT
 Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.209 Page 5 of 25



 1   result of a single telephone call he received on or around May 7, 2019, and, thus, lacks
 2   Article III standing. This Court, therefore, lacks subject-matter jurisdiction.
 3            Defendant Mark Pollard moves this Court for an order granting their Motion to
 4   Dismiss Complaint of Anton Ewing pursuant to Federal Rule of Civil Procedure
 5
     § 12(b)(1 ), on the grounds that Plaintiff lacks Article III standing, and therefore, this
 6
     Court lacks subject matter jurisdiction.
 7
              Ewing lacks standing to bring this putative class action because he has not, and
 8
     cannot, plead an "injury-in-fact" with respect to the allegation of Defendant placing
 9
     one telephone call from Defendants personal cell phone to Ewing's cell phone.
10
     According to the United States Supreme Court in Spokeo v. Robins, 1 for a plaintiff to
11
     maintain Article III standing he must have suffered a concrete injury even in the
12
     context of a statutory violation. Given this requirement, a plaintiff cannot simply
13
     allege a procedural violation without any connection to a concrete harm and satisfy the
14
     injury in fact requirement of Article II of the Constitution.
15
              As this court noted in Romero v. Dep't. Stores Nat'! Bank; the bare assertion of
16
     Defendant's procedural violation of the Telephone Consumer Protection Act ("TCP A")
17
     by making one call via a personal cell phone does not satisfy the fundamental
18

19
     requirement under Article III of the Constitution to plead a concrete injury in fact.

20
     Furthermore, Ewing's fai lure to plead facts sufficient to connect his claimed injuries

21   with a specific TCPA violation eliminates any possibility of his ability to maintain

22   Article III standing. Without the requisite Article III standing, this Court must dismiss
23   Ewing's putative class action with prejudice because it lacks subject matter jurisdiction
24   as required by Federal Rule of Civil Procedure 12(b)(l).
25

26
     I

27   2
         136 S.Ct. 1540(2016).

28       2016 U.S. Dist. LEXIS 110889 (S .D. Cal. Aug. 5, 2016).

                                                  - 2 -
                          MEMORAN DUM OF POINTS AND AUTHORITIES BY DEFENDANT
                              IN S UPPORT OF MOT ION TO DISMISS COMPLAINT
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.210 Page 6 of 25



 1   II.   BACKGROUND
 2         Ewing has become notorious in the TCPA world as a serial litigant who has file
 3   dozens upon dozens of TCP A cases in the past few years. Mark Pollard is an
 4   individual who until June 1, 20 18 had run his own General Contracting business for
 5
     over 23 years. Due to complications stemming from heart failure (cardiomyopathy),
 6
     Pollard shut down his business in June of 2018. In an effort to provide for his family
 7
     Pollard turned to a less stressful career in life insurance, and obtained his license in
 8
     November of 2018. On or about January 28, 2019 Pollard built a website
 9
     (elevationinsurancegroup.com). On or about February 2, 2019 before Pollard could
10
     make any sales, he was diagnosed with thyroid cancer. During the initial surgery for
11
     thyroidectomy Pollard's laryngeal nerve was severed causing Pollard to lose his voice.
12
     On or about April 24, 20 19 Pollard was approached by an outsourcing company
13
     Virtual Staffing Outsourcing (VSO) based in the Philippines in an effort to provi de
14
     their sourcing services. VSO was responsible for their sourcing, vetting, and
15
     adherence of all applicable U.S. Laws in conducting their business and hiring their
16
     employees.
17
           A. History of Call Between Ewing and Defendant
18

19
     On or about May 7, 2019 VSO's employee Grace, emailed Pollard a scheduled

20
     appointment with Tony Stare contact number 619-719-9640 and emai l address

21   seoresearchdata@gmail.com(Exhibit A). VSO had conducted their screening with

22   Tony Stare for interest. Stare was receptive and engaging and gave Grace consent for
23   Pollard to contact him either on his cell phone 619-719-9640 or via his email
24   seoresearchdata@gmail.com (Exhibit B). On or about May 7, 2019 at 10:31AM
25   Pollard, through the use of his personal cell phone, manually placed one phone call to
26   Tony Stare to confirm the appointment. Pollard did this by dialing his personal cell
27   phone one time to 619-719-9640 (Exhibit C). The person answering the call identified
28   himself as Tony Stare. The call duration was 18 minutes. At all times during the first
                                              - 3 -
                        MEMORAN DUM OF POINTS AN D AUT HORITIES BY DEFENDANT
                            IN SUPPORT OF MOTION TO DISMISS COMPLAINT
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.211 Page 7 of 25



 1   15 minutes of conversation Pollard was under the belief that he was speaking with
 2   Tony Stare. Stare was engaging and inquisitive about Pollard's business and not once
 3   did he state that his number was on the Do Not Call Registry (DNC). After Stare
 4   obtained Pollard's business information and 15 minutes into the call, Stare revealed to
 5
     Pollard that indeed his name was "Anton", now known as Anton Ewing. Ewing
 6
     became aggressive and hostile and vociferously stated "I am going to shut your
 7
     company down." He proceeded to quote legalese codes and stated "I am going to sue
 8
     you, I'm gonna shut you down." Pollard apologized for the phone call but Ewing
 9
     continued to berate him. Pollard advised Ewing that he was going to hang up and not
10
     continue this conversation. Ewing continued to rebuke Pollard. Pollard hung up the
11
     telephone. That same morning, May 7, 2019 at 10:56AM Ewing called Pollard.
12
     Pollard then stated "I am trying to support my family and if my apology is not
13
     sufficient then there is nothing else to say" and ended the call.
14
     Again on May 7, 2019 at 12:45PM Ewing emailed Pollard an unfiled alleged
15
     complaint stating "You have been sued . .. "
16
           The single call at issue was placed to Tony Stare, now known as Anton Ewing,
17
     cell phone with a Pollard's personal cell phone. No ATDS equipment was ever used.
18

19
     Pollard does not own, has no knowledge of, or ever owned or used ATDS equipment.

20
           B.     Ewing's Alleged Harm

21         Ewing now comes before this Court and alleges that Defendant's single call on

22   May 7, 2019, violates the TCPA and is grounds for an injunction and damages
23   because:
24         1.     Allegedly Defendant called Ewing's cellular telephone using an A TDS
25                (Compl., ,I6);
26         2.     Ewing alleges he received 5 calls from Pollard (Compl., if l 6);
27         3.     Ewings personal privacy and peace was invaded by Defendant (Compl.
28                ifl 6)
                                                  - 4 -
                           M EMORA NDUM OF POINTS AN D AUTHORITIES BY DEFENDANT
                                IN S UPPO RT OF MOT ION TO DISMISS COMPLAINT
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.212 Page 8 of 25



 1   These are the only allegations of harm in the Complaint. Further, there are no other
 2   allegations of any concrete harm regarding the single call Plaintiff received - nor could
 3   there be.
 4   III.   DISCUSSION
 5                Standard of Review
            A.
 6
            Federal courts are courts of limited jurisdiction, and as such have an obligation
 7
     to dismiss claims for which they lack subj ect-matter jurisdiction. Demarest v. United
 8
     States, 718F .2d 964, 965 (9th Cir. 1983 ). Because the issue of standing pertains to the
 9
     subject-matter jurisdiction of a federal court, motions raising lack of standing are
10
     properly brought under Federal Rule of Civil Procedure 12(b)(l). White v. Lee, 227
11
     F.3d 1214, 1242 (9th Cir. 2000). The Plaintiff bears the burden of establishing he has
12
     standing to bring the claims asserted. Takhar v. Kessler, 76 F.3d 995, 1000 (9th Cir.
13
     1996); see also In re Dynamic Random Access Memory (DRAM) Antitrust Litig., 546
14
     F .3d 981 , 984 (9th Cir. 2008) ("The party asserting jurisdiction bears the burden of
15
     establishing subject matter jurisdiction on a motion to dismiss for lack of subject
16
     matter jurisdiction.")
17
            Rule 12(b)(l) motions may challenge jurisdiction facially or factually . Safe
18

19
     Air for Everyone v. Meyer, 373 F.3d 103 5, 1039 (9th Cir. 2004). "In a facial attack,

20
     the challenger asserts that the allegations contained in a complaint are insufficient

21   on their face to invoke federal jurisdiction. By contrast, in a factual attack, the

22   challenger disputes the truth of the allegations that, by themselves, would otherwise
23   invoke federal jurisdiction." Id. Here, Pollard's challenge is facial because it
24   disputes whether Plaintiff has alleged harm sufficiently particularized to confer
25   Article III standing. To adjudicate a faci al challenge, the Court assumes the truth of
26   Plaintiffs factual allegations, and draws all reasonable inferences in favor of
27   Plaintiff. Whisnant v. Un ited States, 400 F.3d 1177, 1179 (9th Cir. 2005); Safe Air
28   for Everyone, 373 F.3d at 1039.
                                                - 5 -
                        M EMORANDUM O F POI NTS AND AUTHORITIES BY DEFENDANT
                             IN SUPPORT O F MOTIO N TO DISMISS COMPLAINT
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.213 Page 9 of 25



 1         Moreover, standing must be considered before proceeding to the merits of a
 2   case because it is a threshold, jurisdictional issue. Kerr-McGee Chemical Corp. v.
 3   US. Dept. ofInterior, 709 F.2d 597, 600 (9th Cir. 1983); Los Angeles Bar Ass 'n v.
 4   Eu, 979 F.2d 697, 700 (9th Cir. 1992). Litigants seeking redress in a federal forum
 5
     must have the requisite standing that arises from an actual controversy and must be
 6
     "extant at all stages of review, not merely at the time the complaint is filed ."
 7
     Arizonans for Official English v. Arizona, 520 U.S. 43 , 67 (1997) (quotingPreiser
 8
     v. Newkirk, 422 U.S. 395 , 401 (1 975)).
 9
           Essentially, courts must ensure that the parties before it have the requisite
10
     standing to pursue their claims, despite the current state of litigation, and even if the
11
     issue has not been previously raised. "Every federal ... court has a special
12
     obligation to satisfy itself not only of its own jurisdiction, but also that of the lower
13
     courts in a cause under review, even though the parties are prepared to concede it"
14
     Arizonans for Official English, 520 U.S. at 73 (internal citations omitted). See also
15
     Juidice v. Vail, 430 U.S. 327,33 1 (1977) ("Although raised by neither of the
16
     parties, we are first obliged to examine the standing of appellees, as a matter of the
17                                                                                                ,,·•
                                                                                                  i',

18
     case-or-controversy requirement associated with Art. III, to seek injunctive relief in       I




19
     the District Court.").

20         B. Ewing Cannot Satisfy Article III Standing.

21         The standing to sue doctrine arises from the case or controversy principles

22   developed from United States Supreme Court case law. The purpose behind the
23   "standing to sue" doctrine is to "limit the category of litigants empowered to
24   maintain a lawsuit in federal court to seek redress for a legal wrong." See Spokeo,
25   136 S.Ct. at 154 7 (citing Raines v. Byrd, 521 U.S. 811, 818 (1997)). A plaintiff in
26   federal court must prove he has Article III standing. Lewis v. Casey, 518 U.S. 343 ,        .,
                                                                                                  L
                                                                                                  !
27   357 (1996). "Article III, Section 2 of the United States Constitution restricts federal
28   court jurisdiction to resolving cases and controversies. Standing to sue or defend is
                                              - 6 -
                        MEMORANDUM OF PO INTS AND A UTHORITIES BY DEFENDANT
                            IN SUPPORT OF MOTIO N TO DISMISS COM PLA INT
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.214 Page 10 of 25



 1   an aspect of the case or controversy requirement." Arizonans for Official English,
 2   520 U.S. at 64; U.S. CONST. art. III, § 2, cl. 1.
 3         Under this principle, standing consists of three elements. A plaintiff must
 4   have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged
 5
     conduct of the defendant, and (3) that is likely to be redressed by a favorable
 6
     judicial decision." Arizonans fo r Official English, 520 U.S. at 64 ( citing Lujan v.
 7
     Defenders of Wildlife, 504 U.S. 555, 560-6 1 (1992)). It is Ewing's burden to prove
 8
     he has satisfied Article III Standing. Lewis , 518 U.S. at 357.
 9
           Ewing has not and cannot meet this burden in light of Spokeo and this
10
     Court's own recent decision in Romero. Ewing under the alias "Tony Stare" requested
11
     that Pollard contact him to his cell phone 619-719-9640 or by email to
12
     seoresearchdata@gmail.com to offer further information on products. After the one
13
     call concluded, Pollard never again contacted Plaintiff Ewing.
14
           Ewing now attempts to extrapolate that single, invited, call into a nationwide
15
     TCP A lawsuit. Even a cursory reading of his class complaint reveals the utter lack of
16
     individual or class harm, let alone any tracing of harm by a manually-made call. Other
17
     than reciting often-used introductory language as to why Congress enacted the
18

19
     TCP A, and its background regarding pre-recorded telemarketing calls, the

20
     Complaint does nothing to show that Ewing was harmed by the single, invited, call he

21   received on May 7, 201 9.

22         Nowhere in the factual background of the Complaint does Ewing articulate,
23   state, infer, or complain of any actionable harm he suffered as a result of this call,
24   absent the suggestion that he was annoyed by the call. Even assuming, arguendo,
25   that Ewing could plead that he suffered the exact harm Congress sought to
26   eliminate with the TCPA (e.g., unwanted calls to Ewing's cell phone and violation
27   of privacy), that allegation would only address the particular, not the concrete,
28   component of an injury in fact analysis. Spokeo 's holding is clear: a mere statutory
                                                 - 7 -
                         MEMORANDUM OF POINTS AND AUTHORITIES BY DEFENDANT
                             IN SUPPORT O F MOT ION TO DISMISS COMPLAINT
                                                                                                r
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.215 Page 11 of 25



 1   violation divorced from some concrete injury caused by that statutory violation is
 2   not sufficient to confer Article III standing and injury in fact. 136 S.Ct. 1540
 3   (2016).
 4         As this Court correctly pointed out in its Romero decision, the TCP A treats
 5   every single call as an independent violation, as opposed to basing a violation based on
 6
     quantity or excessive calls for a reason:
 7

 8         Congress' s finding that the proliferation of unwanted calls from
           telemarketers causes harm does not mean that the receipt of one
 9
           telephone call that was dialed using an A TDS results in concrete harm.
10         In other words, regardless of Congress' s reasons for enacting the
11
           TCPA, one singular call, viewed in isolation and without consideration
           of the purpose of the call, does not cause any injury that is traceable to
12         the conduct for which the TCPA created a private right of action,
13         namely the use of an A TDS to call a cell phone.
14
     Romero, 2016 U.S. Dist. LEXIS 11 0889 at* 18.
15
           This reasoning is in harmony with Spokeo and dovetails precisely to the
16
     concrete harm showing that must be made, and is why Ewing's Complaint is fatally
17
     flawed. No amount of amendments can address the fundamental problem with his
18

19
     claim. Ewing merely received one, invited, call- following up on contact that Ewing

20
     himself /aka Tony Stare initiated. There is no allegation, nor could there be, that the

21   single follow-up call was an attempt to sell something, was telemarketing, or was the

22   result of a pattern of unwanted calls to Ewing by Defendant.
23         Moreover, given Ewing's extensive history of suing companies for TCPA
24   claims, it is hard to view the facts as pleaded as any real violation of the TCP A as
25   Congress intended the statute to be interpreted. The serial nature of Ewing's TCPA
26   filings demonstrates not an aversion to receiving calls, but rather a desire for these
27   calls to occur in order to leverage claims for statutory damages. See Stoops v. Wells
28   Fargo Bank, N.A., 2016 U.S. Dist. LEXIS 82380 (W.D. Pa. June 24, 2016)
                                              - 8 -
                        MEMORA NDUM OF POINTS AND AUTHORITIES BY DEFENDANT
                            IN SUPPORT OF MOTION TO DISMISS COMPLAINT
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.216 Page 12 of 25



 1   (granting summary judgment for defendant and finding that plaintiff lacked
 2   constitutional standing because an interest in statutory damages cannot be the sole
 3   injury to satisfy Article III requirements).
 4         Even a charitable reading of Ewing's Complaint reveals that he was not
 5
     harmed by the single call placed. Instead, the Complaint is a contrivance brought by a
 6
     serial plaintiff seeking to enrich himself with statutory damages and class-wide claims
 7
     where no showing of any concrete harm tied to Defendant's conduct has been made.
 8
     This is precisely the issue that Spokeo and this Court in Romero addressed and that
 9
     compels a dismissal of these claims .
10
     IV.   CONCLUSION
11
           Ewing's complete lack of damages connecting his alleged injury to a
12
     concrete injury in fact eliminates his ability to establish Article III standing to assert
13
     his TCP A claim. As a result, Defendant is entitled to a dismissal with prejudice
14
     of Plaintiffs Complaint according to Federal Rule of Civil Procedure 12(b)(l).
15

16

17

18   Dated: October 3, 2019                           ?#~          z;;~
                                                      Mark Pollard, Defendant
19

20

21

22

23

24

25

26

27

28

                                                -   9 -
                        M EMORA NDU M OF POI NTS AND AUTHOR ITIES BY DEFENDANT
                             IN SUPPO RT OF MOTION TO DISMISS COMPLAINT
 Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.217 Page 13 of 25



  1

  2
                             CERTIFICATE OF CM/ECF SERVICE
  3

  4
             The undersigned hereby certifies that a true and correct copy of the above and

  5
       foregoing document has been served on October 3, 2019, to all counsel of record who
  6
       are deemed to have consented to electronic service via the Court's CM/ECF system per
  7

  8    Civil Local Rule 5.4. Any counsel of record who have not consented to electronic
  9
       service through the Court's CM/ECF system will be served by electronic mail, first
 10

 11
       class mail, facsimile, and/or overnight delivery.

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

. 25

 26

 27

 28

                                                - 10 -
                          MEMORA NDUM OF POINTS AND AUTHORITIES BY DEFENDANT
                              IN S UPPORT OF MOTION TO DISMISS COMPLA INT
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.218 Page 14 of 25




                                                                                 'I•




                                                                                 •i

                                                                                   i




                            X                  A
0/"1 0/LUHJ                        1::IevatIon Insurance Group Mail - Grace Ann Acuza r assigned task Appointm ent with Tony Stare to you
          Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.219 Page 15 of 25

                                                                   Elevation Insurance Group <info@elevationinsurancegroup.com>



  Grace Ann Acuzar assigned task Appointment with Tony Stare to you
  Grace Ann Acuzar <noreply@podio.com>                                                                              Tue, May 7, 20 19 at 10:06 AM
  Reply-To: 57925 1341.544a79c1@reply.podio.com
  To: Mark Pollard <info@elevationinsurancegroup.com>




                               Grace Ann Acuzar assigned task Appoi ntment with Tony Stare to you



                                    Details:
                                   email address: seoresearchdata@gmail.com

                                    He wish to receive an email prior to the appoi ntment to study the program. And along
                                    with the email he wish to get informati ons like.Where we got his number. Also would
                                    like to know where our physical office is locatecj and Mark's official website.




                                        ( 10   ih 'r ' ,.



                               •    • Reply by Email - Just hit reply to respond to this notification




                    If you wish to adjust your email settings , go here . If you want to turn off all email notifications from
                    Podio , go here (use with care !). You can also unsubscn be by sending a mail to info-
                    ya0622.63facb1 2@u nsubscribe.podio.com. Questions? Contact Pod10 on support@podio.com.




 https://mail.google.com/mail/u/0?ik=8940a9201 b&view=pt&search=all &permmsg id=msg-f%3A 1632893716114203434&simpl=msg-f%3A 16328937 161...         1/1
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.220 Page 16 of 25




                            X
                                                                                 ·1~.
                                                                                 11!
                                                                                 'ilii'
                                                                                   illa
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.221 Page 17 of 25
          Transcription of tel ephon ic conversation between
             Grace with Virtual St affing Outsourcin g (VSO) an d Tony Stare (619) 719-9640

                                                     May 7, 2019
                                                                                 -   --   -------




 START OF CALL: 00:00

 TONY: 00.00      Hello

 GRACE: 00.03 Hello, t his TONY?

 TONY: 00.06      Yes, who 's calling please?

 GRACE: 00.07     Hi TONY, my name is GRACE, and my cal li ng yo u from US Burial and cremation society,
                  how are you tod ay?

 TONY: 00.15       I'm so rry, the w hat society?

  GRACE: 00.17 I'm cal ling from US burial and cremati on society, this call is just to let you know that we
                  launched a brand new program it was la st March when you launch it in California
                  and the program is designed to cove r 100% or t he t otal um ... expenses for funeral and
                  cremation when t he t ime comes are you betwee n the ages of 40 t o 80 years old, Tony?

  TONY:   00.43 Yes

  GRACE: 00.45     Aw, well, um ... that 's great, um ...t hat means t hat you can fill this program and I will like
                  you to know TONY that thi s program the re are no issues with individuals with
                  preexisting condit io ns so t hat, t his okay and um ... l'd like t o know if you 'll be available
                  probably tomorrow or the next day so t hat we ca n... um ... give you a visit our licensed
                  representative can give yo u a visit and he ca n expl ain to you all the info rmati on that yo u
                  need to know ... um you kn ow, how t he program works, it's benefits, and how much
                  money can you save per t he program and th en ...um ... of co urse from there he might be
                  able to help you ... um ... make some deci sion s as w ell. .. .so um will you be ava ilable
                  tomorrow?

  TONY: 01.35     Yes

  GRACE: 01.38 Okay, so tomorrow wi ll be the 8t h, and um ...wou ld it be okay in the morning? Are you
                  going to be busy in the mo rn ing?

  TONY: 01.47      umm ...let me che ck ...hold on

  GRACE: 01.49     okay

  TONY: 01.55      Morning's open

  GRACE: 01.57     Okay, how ..... (ina udible) what t ime in th e morning? Will t hat work for yo u?
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.222 Page 18 of 25



 TONY: 02.01      Yes

 GRACE: 02.03 Okay, there ... so ... um ... TONY t his num be r where I reached you today but 619-719-9640
                  um ... will that be the best co nt act num be r.

 TONY: 02.20      I, I don't have any other pho ne .

 GRACE: 02 .23 okay, sure, so I'll put (inaudi ble) um so here's whats going to happen, our local
                  representative or ou r licensed representative will come to your place .... um, his name is
                  Mark Pollard he'l l give you a cal l befo re he comes and , before he come to your place
                  just to let you know t hat he 'll becomi ng

 TONY: 02.42      Can you spell, can yo u spe ll his la st name?

 GRACE: 02 .45 Sure ... it's Pollard P li ke papa, and t hen O like Oscar, doub le L like Lima, A like Alpha, R
                  like Romeo, and D like Delta ...

 TONY: 03.00       He's a license

 GRACE: 03.00 ... and his first name is Mark.

 TONY: 03.02      He's a licensed insurance agent ?

 GRACE: 03 .04 Yes, he is

 TONY: 03.06      Is Mark - MARC or M AR K?

 GRACE: 03.09      It's M A R K, his first name is M AR K, and then um .... he'II be the one, of course he's
                  the on ly one that is licensed t o do um ... t his you know give you all the information tha t
                  you need to know, there no obl igation fo r th is Tony ... um ... he'II help you understand
                  this program first an d of cou rse it's still going to be .... he 's gonna decide if the program
                  will work for you, alright?

 TONY: 03.35      Yea, do you have um, a ph one nu mber fo r him?

 GRACE: 03 .40 Sure I do have one just let me get you r phone number .... here is his phone number you
                  got a pen and paper ri ght th ere ?

 TONY: 03.50      yea

  GRACE: 03.52     okay, his numbe r is 619-720-3886

  TONY: 04.06      that's the numbe r that you're calling me on, hello?

  GRACE: 04.12 yes, that will be the same numbe r that he'll give you call with

  TONY: 04.16      oh, an d you work for Mark?
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.223 Page 19 of 25



 GRACE: 04.18 yes, I do. I do set up Mark's appointm ents and if you 're not comfortable with that
                 number you can use other num be r t hat he' s using 760-877-1277

 TONY: 04.39     okay

 GRACE: 04.41 uhm ... so ... he's going tobe t he one to come t o your place. Not me, but my name is
                  Grace, I work for Ma rk and um ...To ny, let me just ask, are you a veteran?

 TONY: 04.52      yes

 GRACE: 04.53 okay, sounds good, t hat's good. and um, just to know your preferences when the time
                  comes would yo u like to be cremated or buried?

 TONY: 05.06      I don't ... I don 't know yet

 GRACE: 05.09 okay, he'll help yo u out as we ll fo r t hose kin d of, you know decision making but.. .. he'II
                  come t o you r pla ce um .... t omorrow, t hat's t he 8th of May that is going to be between
                  um afternoon and t he mo rn ing

 TONY: 05.22      ahm

 GRACE: 05.23     so he 'll give you a ca ll befo re he ... he, um ... reach your place, of course just to
                  make sure that you are th ere and that he won't be, you know, he won't be surprised,
                  (inaud ible) so if you would like we can send you an email prior t o the appointment if you
                  have an email add ress yo u can give it to us and then we can send you so me info rmation
                  as well in yo ur email so th at you'll be able to read all of those um information in the
                  program before he comes and visit you

 TONY: 05.49      that'll be great , I would ap precia te t hat, can I give you my email address?

 GRACE: 05.53 yes, please

 TONY: 05.55       Sas in Sam, E as in Edwa rd, 0 as in Oscar, researchdata@gmail.com, so
                  seoresearchdata @gmail.com

  GRACE: 06.14 at gmail.com, tha nk you fo r tha t, I captu red t he email address. So I'll give him your
                  email address so he can se nd you all um the information that you need t o know prior to
                  the appointment and the n of cou rse if you have any questions just ask him all the
                  questions that you have, alright?

  TONY: 06 .30    I have a quick question for you GRACE ... How did Mark get my phone number?

  GRACE: 06 .36 well, most of t he phone num be rs tha t we are getting is um from the inquiries before
                  that we got so do yo u rem ember havi ng some inquiries before for some final expenses
                  or insurance?

  TONY: 06.50      Inquiries like how? In what, wh at man ne r or method?
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.224 Page 20 of 25



 GRACE: 06.55 because all of these numbers t hat we are getting are from of those peop le who have
                  inquired about insurance and fi nal expe nses so that's how we get t he numbers.

 TONY: 07.06      but I don't know how how do you, how do you, from what methods by fill ing out a
                  postcard at t he mall .... ? Or how, how, do you have any id ea?

 GRACE: 07 .19 well actually that number is not co ming from t hese so if you wo uld li ke you could ask
                  Mark on that. I'll um (i naudible) that info rmation t hat um of cou rse you wo uld like t o
                  know how it hap pened so I'll get him th at info rmat ion that (in audible) give yo u a call
                  prior to the appointment so he' ll give yo u t he exact deta ils

 TONY: 07.41      Okay, and does M ark have a w eb sit e?

 GRACE: 07.44     yes, he has ... well, I can give you his ema il address

 TONY: 07.48      okay, go ahead

 GRACE: 07.51 ahm ... his email address is VS O cuz it's V as in Victo r, and th en S li ke Sa ra, 0 like Osca r,
                  then agent

 TONY: 08.05      Okay

 GRACE: 08.06 all in one word, dot Polla rd w hich is his last name

 TONY: 08.10      mhm

 GRACE: 08.12 at gmail dot com

 TONY: 08.14      okay

 GRACE: 08.17     so I'll give him all the quest ions

 TONY: 08.18      (inaud ible : talk over each othe r)

 TONY: 08.19      company web sit e more

 GRACE: 08.22     well I'm not allowed t o to give t hat um

 TONY: 08.25      oh that 's okay

 GRACE: 08 .26     ...on his behalf...

 TONY/GRACE: 08.27         (both laughing)

 GRACE: 08.27 yes, um ...1'11 give him that info rmati on th at it will be a grea t he lp fo r yo u so that
                   (inaudible)

 TONY: 08.33       where are you guys located? Are you located .... it must be Sa n Diego, ye a?
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.225 Page 21 of 25



 GRACE: 08.37      yes, we are

 TONY/GRACE: (inaud ible)

  GRACE: 08.41 he 's the one doi ng t he bu si ness...um .... and

  TONY    08.44    right

  GRACE: 08.45 and I get (ina udible laughi ng)

  TONY: 08.47      Right, do you have ah office addre ss? Do yo u have an office address?

  GRACE: 08.55     um, no apologies but I'm not allowed to you know um answer those questions but like ....

  TONY: 09 .00     ahh that 's okay

                   (inaudible)

  TONY: 09.04      Is somebody else t alking to you? Is som ebody else talking to you?

  GRACE: 09.06     no ... um ... alone right now but I'l l give him all t hose information and those questions that
                   you 've asked me prior to t he appointme nt so eve rything is perfect before he come by,
                   okay?

  TONY: 09.17      okay, t here's one more last question and I'll let you go.

  GRACE: 09.19     sure

  TONY: 09.20      um ...did you record th is call ?

  GRACE: 09.22 no, I don't (inaudibl e)

  TONY: 09.27      okay, thanks Gra ce.

  GRACE: 09.29     thank you, Tony, um expect wil l be ca lli ng you um tomorrow before he go and visit you r
                    place and of cou rse th e email will be sent to you right away.

  TONY: 09.37       oh, pe rfect, t han k yo u so much

  GRACE: 09.39      thank you fo r yo ur time To ny

  TONY: 09.40       okay, bye bye

  GRACE: 09.42      goodbye




  END OF CALL 09 :43
Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.226 Page 22 of 25




                         Ex         a


                                         it C                                    !.
                                                                          Verizon Wireless - It's the Network
         Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.227 Page 23 of 25
                                 Wireless   Residential    Business               Valley_Cente... , CA Espanol   Contact Us Store Locator    ~   C~rt (   Sign Out )




  verizon✓                       Shop              Support                My Verizon                               I am looking for                               ,0

  My Verizon Home             My Billing        My Usage           My Devices          My Plan & Services              My Profile




· My Usage                                                                                   Current billing cycle:

                                                                                                           days remaining.
                                                                                               10          Ends on 05/27/2019



Choose a line:




  <

                   MARK POLLARD

                       760-877-1277




Here•s a look at your minutes for his month.
You have Unlimited minutes




               Device                       Anytime @                     Nights & Weekends @                           Mobile to Mobile @                    Total



        MARK POLLARD
           760-877-1277


·usage is Estimated.                                                                                                                  468 minutes used out of Unlimited



Current call log for: 7608771277                                                                                 All             ~1        Download as a spreadsheet




                                                          Destination ~                                                                                   Minutes •



       05/17/2019               9:55 AM                   TOLL-FREE                              -1900                                                        9




https://myvpostpay.verizonwireless.com/myv/myusage/
o/1 f/~UlH                                Verizon Wireless - It's the Network
         Case 3:19-cv-00855-CAB-BGS Document  19 Filed 10/03/19 PageID.228 Page 24 of 25
         ~                   .IiJruU              Destination *     Number •          Callty~         Min~


      05/09/2019             11:52 AM             CINCINNATI              -3111    M2M Calling Peak    4


      05/09/2019             11:45AM             SAN MARCOS               5535          Peak           3


      05/09/2019             11:44 AM            SAN MARCOS               -5535         Peak



      05/09/2019             10:21AM              ESCONDIDO               -061 1        Peak           3


      05/09/2019            10:01 AM                  EL CAJON            -0761         Peak           4



      05/09/2019             8:21AM                   INCOMING            8163     M2M Calling Peak    2


      05/09/2019             7:33 AM                  INCOMING            ·8163    M2M Calling Peak    2


      05/08/2019             1:11 PM                  INCOMING            -4391         Peak           2


      05/08/2019             12:41 PM             TOLL-FREE               -5521         Peak                                          .
                                                                                                       6
                                                                                                                      .-,'Lril'l
                                                                                                                /



                                                                                                                ~
                                                                                                             ' :-~
                                                                                                               ,..., I : l tP~
      05/08/2019            12:38 PM              TOLL-FREE                                                    :~ . :!~R
                                                                                                                           i':~~ I'
                                                                          -5521         Peak           3
                                                                                                               .._
                                                                                                                           1.~;
                                                                                                                           .'!)!
      05/08/2019             9:39AM                                                                                               ~!
                                                  SAN DIEGO               6585          Peak
                                                                                                                                 ;;l
                                                                                                                             I.:
                                                                                                                             ;:-r
                                                                                                                             ;j'
                                                                                                                             1,1
      05/07/2019             3:02 PM              TOLL-FREE               -3361         Peak           2


      05/07/2019             3:01 PM              TOLL-FREE                3361         Peak


      05/07/2019             2:15 PM                  INCOMING            7547                                                   I'
                                                                                        Peak           2
                                                                                                                                  11,1
                                                                                                                                  h~
      05/07/2019            12:09 PM                  INCOMING           ,-3387                                                  l
                                                                                                                             ,!j •,




                                              e
                                                                                        Peak           2                          tJ ;




                                                                                                                          r
                                                                                                                          '' .~j1
                      1
                       j    10:56 AM                              619-719 -9640         Peak           2                     ti'
                                                                                                                          : I· '
                                                                                                                          If'~
                                                                                                                      .
                                                                                                                           ''!
                                                                                                                          ,,.f.           .




                                             ~
                                                                                                                           t:             .

                            10:31 AM                              619-719 -9640         Peak           18
                                                                                                                          :1~i
                                                                                                                    ) : ·! i~j
                                                                                                                      · ·l 1
                                                                                                                           ~~r
                                                                                                                           ·,,,,r
      05/07/2019            10:24 AM              INCOMING                -101-1
                                                                                                                             l
                                                                                        Peak           2


      05/07/2019            9:59AM               WALNUTCR K               -1014         Peak           2                     !li.
                                                                                                                           •lj!t
                                                                                                                             lH~:
      05/07/ 2019           9:58AM               MONTEBELLO               ·1181
                                                                                                                                 !·
                                                                                        Peak


      05/07/2019            9:54AM                    PHELAN             -4290          Peak                                  'ilIil
                                                                                                                            ir
                                                                                                                           .<         111

https://myvpostpay.verizonwireless.com/myv/myusage/
                                                                                                             4/8
                                                                                                                            tjj,
                                                                                                                                 J ii
                                                                                                                                  di!
0/ 11/LV 1::1                                                                Verizon Wireless - It's the Network
                  Case 3:19-cv-00855-CAB-BGS Document 19 Filed 10/03/19 PageID.229 Page 25 of 25
                  ~                               Ii.mU      Destination ;                Numb.e.U                   CalltypM         Minutes~


            05/07/2019                            9:49 AM    VM DEPOSIT                          ·5167                  Peak             2



            05/06/2019                            3:14 PM    TOLL-FREE                           -3387                  Peak



            05/06/2019                            2:48 PM    LSAN DA02                           -6391                  Peak             2



            05/06/2019                            1:01 PM     SAN DIEGO                          ·5167                  Peak             2



                05/06/2019                        10:26 AM      POWAY                            -7T11             M2M Calling Peak      2



                05/06/2019                        10:25 AM   VM DEPOSIT                          -3338                  Peak



                05/06/2019                        10:24AM    VM DEPOSIT                           7157             M2M Calling Peak



                05/06/2019                        10:20 AM      POWAY                            -?.889                  Peak



                05/06/2019                        8:12 AM    VM DEPOSIT                          ·5167                   Peak             2       .:...:.
                                                                                                                                                   u
                                                                                                                                                 4-~

                                                                                                                                                  -~
                05/04/2019                         4:15 PM   VM DEPOSIT                          ·5167                 Off Peak                    ~




                05/04/2019                        12:14 PM    INCOMING                           -3338                 Off Peak



                05/04/2019                        9:48AM     VM DEPOSIT                           5167                 Off Peak



                05/04/2019                        9:24AM     VM DEPOSIT                           -5167                Off Peak           2
          ··-    ---- .   .    .


                05/04/2019                         9:11 AM   VM DEPOSIT                           -3338                Off Peak



                05/04/2019                        9:02AM     VM DEPOSIT                          ,-3338                Off Peak           2



                05/03/2019                        8:58AM       INCOMING                           2530                   Peak            14



                05/03/2019                         8:51 AM   RNCHOBRNDO                           2475                   Peak             5


                05/03/2019                        8:46 AM     VM DEPOSIT                          2530                   Peak



                05/03/2019                         6:24AM     CHULAVISTA                         -8163             M2M Calling Peak
      .    ·- --~-- -         .~   ----- .   ·•




                05/02/2019                         2:29 PM     INCOMING                           -2250                  Peak             3


                05/02/2019                        10:32 AM       BEND                             -1681                  Peak             2


                                                                                                                                                            "ij!~
 https://myvpostpay.verizonwireless.com/myv/myusage/                                                                                                5/8     '!i~
